Citation Nr: 0723898	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  06-12 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for testicular cancer, 
claimed due to exposure to ionizing radiation.  

2.  Entitlement to service connection for carcinoma of the 
left parotid gland and thyroid problems, claimed due to 
exposure to ionizing radiation.  

3.  Entitlement to service connection for residuals of 
treatment for carcinoma of the left parotid gland, including 
left facial paralysis with left brow ptosis and tarsorrhaphy 
of the left eyelid status post multiple canthoplasties.  

4.  Entitlement to service connection for lung disease, 
including based on exposure to ionizing radiation.  

5.  Entitlement to service connection for panic attacks and 
anxiety, claimed due to physical disabilities including 
breathing problems associated with lung disease.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to 
November 1951.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  In that rating decision, the RO denied the 
claims listed as issues on the title page, and the veteran's 
disagreement with the RO decision led to this appeal.  The 
veteran testified before the undersigned Veterans Law Judge 
at a hearing held at the RO in April 2007.  

In April 2005, the Board granted a motion to advance the 
veteran's case on the Board's docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

The veteran is seeking service connection for multiple 
disabilities, including testicular cancer, carcinoma of the 
left parotid gland and thyroid problems, and lung disease and 
breathing problems.  He indicates that he started having 
respiratory problems in service and that soon after discharge 
from service his lung problems began to get worse and over 
time have grown progressively worse.  On his VA Form 21-526, 
Veteran's Application for Compensation for Pension, he stated 
that he started receiving treatment for thyroid problems in 
1966, underwent surgery for removal of a cancerous testicle 
in 1976, and underwent surgery for removal of his cancerous 
left parotid gland in 2001.  He contends that service 
connection should be granted for these disabilities as well 
as for residuals of the 2001 surgery and for panic attacks 
and anxiety, claimed due to physical disabilities including 
breathing problems associated with lung disease.  

In general, in order to prevail on the merits on the issue of 
service connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  In that case, a 
similar analysis applies: there must be (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical evidence establishing a nexus 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998). 

Service connection for a condition that is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways, which have 
been outlined by the United States Court of Appeals for 
Veterans Claims (Court).  See Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).  

First, where it is contended that disease developed as a 
result of exposure to ionizing radiation during service, 
service incurrence may be presumed under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d) for veterans who 
participated in defined radiation risk activities and have 
certain diseases.  Second, service connection may be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311 if 
certain conditions are met.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that 
the disease was incurred during or aggravated by service 
without regard to the statutory presumptions.  See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d), the term "radiation-exposed veteran" means a 
veteran who participated in a "radiation-risk activity."  
38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The 
term "radiation-risk activity" means:  onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki, Japan, 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki; certain service on the grounds of a gaseous 
diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at 
area K25 at Oak Ridge, Tennessee; or certain service on 
Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 
38 C.F.R. § 3.309(d)(3)(ii).  

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d) are:  leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the stomach, 
cancer of the small intestine, cancer of the pancreas, 
multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated), cancer of the salivary gland, cancer of the 
urinary tract, bronchiolo-alveolar carcinoma, cancer of the 
bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 
38 C.F.R. § 3.309(d)(2).  

As noted above, in radiation claims, the second approach is 
found in 38 C.F.R. § 3.311.  To consider a claim under 
§ 3.311, the evidence must show the following: (1) the 
veteran was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulation.  38 C.F.R. § 3.311(b).  If any of the 
foregoing three requirements has not been met, service 
connection for a disease claimed as secondary to exposure to 
ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  
38 C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 C.F.R. 
§ 3.311, the term "radiogenic disease" means a disease that 
may be induced by ionizing radiation.  38 C.F.R. 
§ 3.311(b)(2).  

The regulation states that the term radiogenic disease shall 
include: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).  

If a claim is based on a disease other than one listed in the 
previous paragraph, VA shall nevertheless consider the claim 
under 38 C.F.R. § 3.311, provided the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(4).  

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or 
§ 3.309, and where it is contended that the disease is a 
result of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  
38 C.F.R. § 3.311(a)(2).  In all other claims involving 
radiation exposure, the VA Under Secretary for Health will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  Id.  

Finally, direct service connection can be established by 
"showing that the disease or malady was incurred during or 
aggravated by service," a task which "includes the difficult 
burden of tracing causation to a condition or event during 
service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

In this case, while the medical evidence submitted by the 
veteran shows that he has various respiratory disabilities, 
has been treated for panic attacks and anxiety, and has had 
surgery for carcinoma of the left parotid gland and has been 
treated for residuals thereof, review of the record fails to 
show the veteran has submitted or identified medical records 
or other evidence that can be obtained that would provide 
evidence of thyroid problems or testicular cancer, or 
residuals thereof, which are among the veteran's claimed 
disabilities.  The veteran should be provided an additional 
opportunity to submit or identify such evidence, and if he 
provides adequate identification of available evidence, VA 
should assist him in obtaining it.  In addition, for any 
claimed disability not specifically listed in 38 C.F.R. 
§ 3.311, the veteran should be advised to submit or identify 
evidence that the claimed disability is a "radiogenic 
disease" as defined by that regulation.  

The veteran contends that the disabilities for which he is 
seeking service connection are related to his exposure to 
ionizing radiation from the Hanford, Washington, atomic plant 
(Hanford site) while he was in service.  In conjunction with 
this claim, the RO submitted the veteran's case to the 
Director of the Compensation and Pension Service for 
development of the claim for parotid (salivary) gland cancer 
under the provisions of 38 C.F.R. § 3.311.  In her request to 
the Under Secretary for Health for preparation of a radiation 
dose estimate and medical opinion, the Compensation and 
Service Director stated that personnel records and medical 
evidence show that the veteran was stationed at Fort Lewis, 
Washington, from November 25, 1949, until he was sent to Camp 
Hanford and that he served at Camp Hanford from August 13, 
1951, until November 24, 1951.  

Based on the veteran reportedly having served at Hanford from 
August 13, 1951, to November 24, 1951, the VA Chief Public 
Health and Environmental Hazards Officer, in an April 2005 
memorandum, arrived at a radiation dose estimate for the 
veteran and stated it was her opinion that it is unlikely 
that the veteran's carcinoma of the left parotid gland can be 
attributed to exposure to ionizing radiation in service.  

The veteran has voiced strong disagreement with this 
radiation review.  In his notice of disagreement received in 
June 2005, he questioned the source of information 
purportedly from his service records stating that he had 
previously been told that his service records were destroyed 
in a fire in 1973.  In his notice of disagreement, as he had 
said in statements filed in 2003 and as he testified at the 
April 2007 hearing, the veteran stated that with his unit, 
Battery A, 518th AAA Bun Battalion, he was stationed at Fort 
Lewis, Washington, from November 1949 to January 1950.  He 
states that in January 1950 he, with his unit, was sent to 
the Hanford Atomic Energy Plant to prepare gun emplacements, 
radar sites, etc., and remained at Hanford for the remainder 
of his service guarding this plant.  He states they had a 
base camp at North Richland, Washington, later called Camp 
Hanford.  He describes being camped in the area adjacent to 
the plants that were processing nuclear materials and spent 
up to two to three weeks at a time in the tents before being 
sent to the base camp at North Richland (later Camp Hanford) 
where they could take showers and get their clothing 
laundered.  At the hearing, the veteran testified that the 
August 1951 date used by VA as the start date for his 
exposure to ionization was that date he was promoted to 
sergeant.  

Relative to the veteran's questioning of the availability of 
his service records, the Board notes that the claims file 
includes copies of service personnel records and service 
medical records furnished to the RO in November 2003 by the 
National Personnel Records Center (NPRC).  When it sent the 
records, NPRC stated that the veteran's records were fire 
related and that the original records were moldy or brittle 
and could not be mailed; the NPRC at that time mailed copies 
of available records to the RO.  

Among the copies of service personnel records and service 
medical records in the veteran's claims file is DA Form 20, 
Soldier's Qualification Card, which includes section 29, 
Record of Current Service.  It appears that it is from that 
section that the Compensation and Pension Service Director 
and VA Chief Public Health and Environmental Hazards Officer 
concluded that the period during which the veteran was 
subject to exposure to ionizing radiation was from August 13, 
1951, to November 24, 1951.  Although section 29 indicates 
the veteran's station was Fort Lewis, Washington, from 
November 25, 1949, to August 13, 1951, other records, 
including records pertaining to an automobile accident in 
April 1951, show the veteran's station at that time was North 
Richland, Washington.  Those records indicate that the 
headquarters of the 518th AAA Gun Battalion were at Fort 
Lewis, Washington, but state that the veteran's station with 
Battery A, 518th AAA Gun Battalion was North Richland.  In 
addition, the veteran has submitted a copy of a mess card 
showing that while he was a private first class with Battery 
A 518th AAA Gun Battalion, he was issued a North Richland 
Consolidated Mess card.  His DA 20 shows Fort Bliss, Texas, 
and Fort Lewis, Washington, as the veteran's station during 
the time he was a private first class.  In view of these 
varying entries as to the veteran's station at various times, 
the Board will resolve all doubt in favor of the veteran and 
accept as credible his statements that he was stationed at 
North Richland, which later became Camp Hanford, from 
January 1950 to November 1951.  In this regard, the Board 
notes that the veteran's DD Form 214 confirms, as asserted by 
the veteran, that August 13, 1951, was the date of his 
promotion from corporal to sergeant.  

As the Board accepts the veteran's assertion that he was 
stationed at or near the Hanford site (North Richland, 
Washington, later Camp Hanford) from January 1950 to 
November 1951 and that his activities were as claimed, i.e., 
building and manning AAA emplacements, the Board will request 
that action be taken to refer the claim to the VA Under 
Secretary for Health a new radiation dose estimate presuming 
his location at the Hanford site from January 1950 to 
November 1951 as claimed.  

In addition to his testimony concerning his activities 
related to the Hanford site, at his April 2007 hearing the 
veteran testified that he participated in Operation RANGER, 
one of the atomic bomb tests at the Nevada test site.  He 
testified that he watched five tests and his recollection was 
that it was sometime in 1950.  In addition, at the hearing, 
the veteran submitted a copy of a paper titled "The 
Relationship of Exposure to Ionizing Radiation and Cancer 
Rates Among Veterans Stationed at Hanford Nuclear Site" 
dated in February 2006.  The author states that a soldier he 
interviewed (the veteran in this claim) remembered having 
been at an atomic weapons test in Nevada and said that he had 
been brought from his station at Hanford to Nevada and then 
transferred back to Hanford.  

In view of the foregoing, it is the judgment of the Board 
that further development of the veteran's case is in order.  
As the veteran now contends that he was at Operation RANGER, 
which 38 C.F.R. § 3.309(d) shows was an atmospheric nuclear 
test series from January 27, 1951, to February 6, 1951, 
action should be taken to contact the Defense Threat 
Reduction Agency to determine whether that organization can 
confirm the veteran's claimed participation in Operation 
RANGER, and, if so, provide an ionizing radiation dose 
estimate for the veteran.  

Thereafter, if it is confirmed that the veteran participated 
in Operation RANGER, his claim for service connection for 
carcinoma of the left parotid (salivary) gland should be 
considered under the provisions of 38 C.F.R. § 3.309(d).  In 
any event, with consideration of any new radiation dose 
information obtained pursuant to the above development, a new 
medical opinion should be obtained for each disability shown 
to be a radiogenic disease; an opinion should be rendered as 
to whether it is at least as likely as not that the disease 
was caused by the veteran's exposure to ionizing radiation in 
service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he submit or identify medical records or 
other evidence that can be obtained that 
would provide evidence of thyroid 
problems or testicular cancer, or 
residuals thereof.  In addition, for any 
claimed disability not specifically 
listed in 38 C.F.R. § 3.311, advise the 
veteran that he should identify or submit 
competent scientific or medical evidence 
that the claimed disease is a disease 
that may be induced by ionizing 
radiation.  With appropriate 
authorization, take action to obtain and 
associate with the claims file evidence 
identified by the veteran.  

Request that the veteran submit any 
evidence in his possession that pertains 
to his claims and has not been submitted 
previously.  

2.  Contact the Defense Threat Reduction 
Agency (DTRA) and request that it 
determine whether the veteran 
participated in Operation RANGER.  In 
addition, request that DTRA provide a 
radiation dose estimate pertaining to the 
veteran's claimed participation in 
Operation RANGER unless military records 
establish that the veteran was not 
present at Operation RANGER.  

3.  As to radiation exposure at the 
Hanford site, pursuant to the provisions 
of 38 C.F.R. § 3.311(a)(2)(iii), request 
that a new ionizing radiation dose 
estimate be obtained for the veteran from 
the VA Under Secretary for Health.  The 
dose estimate should be based on the 
finding that the veteran was at the 
Hanford site from January 1950 to 
November 1951 as claimed and take into 
consideration his activities including 
building and manning anti-aircraft 
emplacements at the Hanford site during 
that period.  

Also, with respect to each of the 
veteran's claimed disabilities that is 
shown to be a radiogenic disease for 
purposes of 38 C.F.R. § 3.311 (to include 
carcinoma of the left parotid (salivary) 
gland if the claim cannot be granted 
under 38 C.F.R. § 3.309(d) based on 
participation in Operation RANGER), 
pursuant to the provisions of 38 C.F.R. 
§ 3.311(c), refer the case to the 
Compensation and Pension Service Director 
who may request an advisory medical 
opinion from the Under Secretary for 
Health as to whether it is at least as 
likely as not that each radiogenic 
disease was caused by the veteran's 
exposure to ionizing radiation in 
service.  

4.  Then, after completion of any other 
development including obtaining a medical 
examination and/or other medical opinions 
if warranted, readjudicate the claims of 
entitlement to:  service connection for 
testicular cancer, claimed due to 
exposure to ionizing radiation; service 
connection for carcinoma of the left 
parotid gland and thyroid problems, 
claimed due to exposure to ionizing 
radiation; service connection for 
residuals of treatment for carcinoma of 
the left parotid gland, including left 
facial paralysis with left brow ptosis 
and tarsorrhaphy of the left eyelid 
status post multiple canthoplasties; 
service connection for lung disease, 
including based on exposure to ionizing 
radiation; and service connection for 
panic attacks and anxiety, claimed due to 
physical disabilities including breathing 
problems associated with lung disease.  

If any of the veteran's claims remains 
denied, issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  

Thereafter, the case should be returned to the Board if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



